 
 
EXHIBIT 10.2


 


 


 


 


 
LEHMAN BROTHERS HOLDINGS INC.
 
Form of Director Indemnification Agreement
 


 
__________________________________
[Name of Director/Indemnitee]


[                      ], 2012
 


 


 


 


 


 


 


 


 




 

--------------------------------------------------------------------------------

 
 
 
 

 
 

--------------------------------------------------------------------------------

 



 
Lehman Brothers Holdings Inc.
 
Director Indemnification Agreement
 


 
This Director Indemnification Agreement (this “Agreement”) has been made and
executed this [___] day of [ ], 2012, by and between Lehman Brothers Holdings
Inc., a Delaware corporation (the “Company”), and [________________], an
individual resident of [_____________] (the “Indemnitee”).
 
Whereas, the Company is emerging from the largest bankruptcy in the history of
the United States pursuant to the Modified Third Amended Joint Chapter 11 Plan
of Lehman Brothers Holdings Inc. and certain of its subsidiaries (the “Plan”)
and will be the Administrator of the Plan;
 
Whereas, pursuant to the Plan, following the effective date of the Plan, the
board of directors of the Company shall, in addition to its other duties, be
responsible for (i) instructing and supervising the Debtors and the Plan
Administrator with respect to their responsibilities under the Plan; (ii)
reviewing and approving the prosecution of adversary and other proceedings, if
any, including approving proposed settlements thereof; (iii) reviewing and
approving objections to and proposed settlements of Disputed Claims; and (iv)
performing such other duties that may be necessary and proper to assist the
Debtors and the Plan Administrator and their retained professionals.
 
Whereas, to fulfill these duties, the directors of the Company are expected to
actively seek to maximize the value of distributions to the former creditors of
the Company pursuant to the Plan by participating in and advising with respect
to management decisions of the Company to a greater extent than the role more
traditionally played by directors;
 
Whereas, it is essential for the Company to retain and attract as directors the
most capable persons available and the Indemnitee was selected by a Director
Selection Committee because of his special expertise and willingness to devote
substantial time and effort to the affairs of the Company in excess of the role
more traditionally played by directors;
 
Whereas, Indemnitee has agreed to serve as a director of the Company;
 
Whereas, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of companies with
widespread constituencies in today’s environment;
 
Whereas, at the request of the Director Selection Committee the Indemnitee has
already devoted substantial time and effort to the affairs of the Company prior
to the effective date of his appointment as a director;
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
Whereas, Article Seventh of the Amended and Restated Certificate of
Incorporation of the Company (the “Certificate”), as currently in effect,
permits the Company to indemnify and advance expenses to its directors,
officers, employees and agents to the full extent permitted by law and Article
VII of the Amended and Restated By-Laws of the Company (the “By-Laws”), as
currently in effect, requires the Company to indemnify and advance expenses to
its directors, officers, employees and agents to the full extent permitted by
law and the Indemnitee has agreed to serve as a director of the Company in the
manner requested in part in reliance on such provisions;
 
Whereas, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s service to the
Company in an effective manner, the Indemnitee’s reliance on the aforesaid
Certificate and By-Law provisions, and, in part, to provide the Indemnitee with
specific contractual assurance that the protection provided by the Certificate
and By-Laws will be available to the Indemnitee (regardless of, among other
things, any amendment to or revocation of such Certificate, By-Laws or any
change in the composition of the Company’s Board of Directors or any Change of
Control of the Company), the Company wishes to provide in this Agreement for the
indemnification of and the advancing of expenses to the Indemnitee to the
fullest extent (whether partial or complete) permitted by law, and for the
continued coverage of the Indemnitee under the Company’s directors’ and
officers’ liability insurance policies;
 
Whereas, the Board of Directors of the Company has determined that (i) it is
essential that the Company act to assure such persons that there will be
increased certainty of such protection in the future, and that (ii) it is
reasonable, prudent and necessary for the Company contractually to obligate
itself to indemnify such persons to the fullest extent permitted by applicable
law as provided in this Agreement so that they will continue to act in their
capacity as directors of  the Company free from undue concern that they will not
be so indemnified; and
 
Whereas, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan;
 
Now Therefore, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee, intending to be legally bound hereby, agree as follows:
 
Section 1.     Indemnification.
 
The Company hereby irrevocably agrees to indemnify the Indemnitee to the fullest
extent permitted by applicable Delaware law, as in effect from time to
time.  Without diminishing the scope of the indemnification provided by this
Section, the rights of indemnification of the Indemnitee provided hereunder
shall include, but shall not be limited to, those rights hereinafter set forth
in this Agreement, except that no indemnification shall be available to the
Indemnitee:
 
 
A.
on account of any suit in which judgment is rendered against the Indemnitee for
disgorgement of profits made from the purchase or sale by the Indemnitee of

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
 
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or similar
provisions of any federal, state or local statutory law;

 
 
B.
on account of conduct of the Indemnitee which is finally adjudged by a court of
competent jurisdiction to have been knowingly fraudulent or to constitute
willful misconduct;

 
 
C.
in any circumstance where such indemnification is expressly prohibited by
applicable law;

 
 
D.
for any amounts paid in settlement of a Proceeding effected without the
Company's or, if applicable, its insurers' written consent, such consent not to
be unreasonably withheld;

 
 
E.
for any amounts for which payment has actually been made to or on behalf of the
Indemnitee under any insurance policy or other indemnity provision provided or
paid for by the Company; or

 
 
F.
in connection with any Proceeding (or part thereof) initiated by the Indemnitee,
or any Proceeding by the Indemnitee against the Company or its directors,
officers, employees or other Indemnitees, (i) unless (x) such indemnification is
expressly required to be made by law, (y) the Proceeding was authorized by the
Board of Directors of the Company or is to enforce the Indemnitee’s rights under
the Incentive Compensation Plan approved by the Board of Directors, or (z) such
indemnification is provided by the Company in its sole discretion, pursuant to
the powers vested in the Company under applicable law, or (ii) except as
provided in Sections 8 and 12 hereof.

 
Section 2.     Actions Other Than by or in the Right of the Company.
 
The Indemnitee shall be entitled to the indemnification rights provided in this
Section 2 if he was or is a party or is threatened to be made a party to any
Proceeding, other than an action by or in the right of the Company, arising out
of or relating to any Indemnifiable Claim.  Pursuant to this Section 2, the
Indemnitee shall be indemnified against all Expenses, judgments, penalties,
fines and amounts paid in settlement which were actually and reasonably incurred
by him in connection with such Proceeding unless it is finally determined by a
court of competent jurisdiction that he did not act in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or Proceeding, if he had
no reasonable cause to believe his conduct was unlawful.
 
For purposes of this Agreement, the following terms have the meanings ascribed
to them below:
 
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Expenses” means all expenses and other costs incurred by or on behalf of an
Indemnitee, including, without limitation, all attorneys’ fees and other costs,
expenses and obligations paid or incurred in connection with investigating,
defending, being a witness in, participating in (including on appeal), or
preparing to defend, be a witness in or participate in, any Proceeding relating
to any Indemnifiable Claim.
 
“Indemnifiable Claim” means any event or occurrence, including but not limited
to any event or occurrence on or after December 8, 2011 relating to service
prior to the effective date hereof, related to or arising out of the fact that
the Indemnitee is or was a director, officer, employee or agent of the Company,
or is or was serving at the request of the Company as a director, officer,
employee or agent or fiduciary of any other entity, including, but not limited
to, another corporation, partnership, joint venture or trust, or by reason of
any act or omission by him in any such capacity.
 
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust or
unincorporated organization, or government or any agency or political
subdivision thereof.
 
“Proceeding” shall mean any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether instituted by the Company
or any other party, that the Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative or investigative in nature.
 
Section 3.     Actions by or in the Right of the Company.
 
The Indemnitee shall be entitled to the indemnification rights provided in this
Section 3 if he is or was a party or is threatened to be made a party to any
Proceeding brought by or in the right of the Company to procure a judgment in
the Company's favor arising out of or relating to any Indemnifiable
Claim.  Pursuant to this Section 3, the Indemnitee shall be indemnified against
all Expenses and amounts paid in settlement actually incurred by him including
any loss or damage incurred in connection with such Proceeding, unless it is
finally judicially determined that he did not act in good faith and in a manner
he reasonably believed to be in or not opposed to be the best interests of the
Company; provided, however, that no such indemnification shall be made in
respect of any claim, issue, or matter as to which applicable law expressly
prohibits such indemnification by reason of any adjudication of liability of the
Indemnitee to the Company, unless and only to the extent that the Court of
Chancery of the State of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnification for such expenses and costs
which such court shall deem proper.
 
Section 4.     Indemnification for Expenses and Costs of Successful Party.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
Notwithstanding the other provisions of this Agreement, to the extent that the
Indemnitee has served on behalf of the Company as a witness or other participant
in any claim, action or Proceeding, or has been successful, on the merits or
otherwise, in defense of any action, suit or Proceeding referred to in Sections
1 through 3 hereof, or in defense of any claim, issue or matter therein,
including, but not limited to, the dismissal of any action without prejudice, he
shall be indemnified against all Expenses incurred by him in connection
therewith.
 
Section 5.     Partial Indemnification.
 
If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, costs,
judgments, fines and amounts paid in settlement actually incurred by him in
connection with any Proceeding, but is not entitled to indemnification for the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion of such Expenses, costs, judgments, penalties, fines and amounts
paid in settlement actually incurred by him to which the Indemnitee is
entitled.  Without limiting the generality of the foregoing, if any Proceeding
is brought against the Indemnitee in his capacity as a director, officer, or
employee and as a stockholder or as a director, officer, employee or agent of
any stockholder or other person, the presumption shall be that recovery is
sought by reason of the Indemnitee’s status as a director, officer or employee
of the Company.
 
Section 6.     Determination of Entitlement to Indemnification.
 
It is the intention of the parties that this Agreement provide the Indemnitee
with rights to indemnification that are as favorable as may be permitted by
Delaware law and the public policy of the State of Delaware.  Accordingly, the
parties agree that the following procedures and presumptions shall apply in the
event that there is any question as to whether the Indemnitee is entitled to
indemnification under this Agreement.
 
(a)  To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company a written request for indemnification reasonably promptly after
being served with any summons, citation, subpoena, complaint, indictment,
information, notice of liability or other document relating to any Proceeding or
claim giving rise to a request, including an identification of the action,
Proceeding or claim giving rise to such request.  In addition, at the request of
the Company, the Indemnitee shall also provide such other documentation and
information as is reasonably requested by the Company and which is reasonably
available to the Indemnitee and reasonably necessary to determine whether and to
what extent the Indemnitee is entitled to indemnification.  The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that the Indemnitee has requested
indemnification.  Any reasonable Expenses incurred by the Indemnitee in
connection with such request for indemnification hereunder shall be borne by the
Company.
 
(b)  Upon written request by the Indemnitee for indemnification under Section
6(a), the entitlement of the Indemnitee to indemnification pursuant to the terms
of this Agreement shall be determined by the following person or persons, who
shall be empowered to make such determination: (x) in the event that no Change
of Control has occurred, by (i) the
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Board of Directors of the Company, by a majority vote of a quorum consisting of
Disinterested Directors; or (ii) if such a quorum is not obtainable or, even if
obtainable, if either the Board of Directors, by the majority vote of
Disinterested Directors, or the Indemnitee, by notice to the Company, so elects,
by Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee and (y) in the event that a Change of
Control has occurred, by Independent Counsel in a written opinion to the Board
of Directors, a copy of which shall be delivered to the Indemnitee.  The term
“Disinterested Director” means a Director of the Company who is not or was not a
party to the Proceeding in respect of which indemnification is being sought by
the Indemnitee.  The term “Independent Counsel” means a law firm or a member of
a law firm that neither is presently nor in the past five years has been
retained to represent: (i) the Company, the other Debtors or the Indemnitee in
any matter material to any such party, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee’s right to indemnification under this
Agreement.
 
(c)  If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b)(x)(ii) hereof, the Independent
Counsel shall be selected by the Company acting at the direction of the
Board.  If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b)(y) hereof, the Independent Counsel
shall be selected by the Indemnitee. The Indemnitee shall notify the Company in
writing of the identity of the Independent Counsel so selected.  The Company
may, within 10 days after such written notice of selection shall have been
given, deliver to the Indemnitee a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements for serving
as Independent Counsel as set forth in Section 6(b), and the objection shall set
forth with particularity the factual basis of such assertion.  Absent a proper
and timely objection, the person so selected shall act as Independent
Counsel.  If a written objection is made and substantiated, the Independent
Counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit.  If, within 20 days after submission by Indemnitee of a written request
for indemnification pursuant to Section 6(a) hereof, no Independent Counsel
shall have been selected and not objected to, either the Company or Indemnitee
may petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection which shall have been
made to the Indemnitee’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under this Agreement hereof.  The Company shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to this Agreement, and
the Company shall pay all reasonable fees and expenses incident to the
procedures of this Section 6(c), regardless of the manner in which such
Independent Counsel was selected or appointed.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
(d)           In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement.  Anyone seeking to overcome this presumption shall have
the burden of proof to overcome this presumption.
 
(e)           The Indemnitee shall be deemed to have acted in good faith if the
Indemnitee’s action is based on the records or books of account of the Company,
including financial statements, or on information supplied to the Indemnitee by
the officers of the Company in the course of their duties, or on the advice of
legal counsel for the Company or on information or records given or reports made
to the Company by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Company.  In addition, the
knowledge and/or actions, or failure to act, of any other director, or of any
officer, agent or employee of the Company shall not be imputed to the Indemnitee
for purposes of determining the right to indemnification under this
Agreement.  Whether or not the foregoing provisions of this Section 6(e) are
satisfied, it shall in any event be presumed that the Indemnitee has at all
times acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company.  Anyone seeking to overcome this
presumption shall have the burden of proof to overcome this presumption.
 
(f)           If the person, persons or entity empowered or selected under
Section 6 to determine whether the Indemnitee is entitled to indemnification
shall not have made a determination within 45 days after receipt by the Company
of the written request therefore, the requisite determination of entitlement to
indemnification shall be deemed to have been made and the Indemnitee shall be
entitled to such indemnification absent a misstatement by the Indemnitee of a
material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or a prohibition of such indemnification under applicable
law; provided, however, that such 45-day period may be extended for a reasonable
time, not to exceed an additional 30 days, if the person, persons or entity
making such determination with respect to entitlement to indemnification in good
faith requires such additional time to obtain or evaluate documentation and/or
information relating thereto and provides advance written notice to the
Indemnitee of the need for such additional time.  Pending any such
determination, the Company shall advance Expenses as provided in Section 7,
subject to the undertaking set forth in Section 7 to repay such amounts if it is
ultimately determined that the Indemnitee is not entitled to indemnification
hereunder.
 
(g)           The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  In the event that any
Proceeding to which the Indemnitee is a party is resolved in any manner other
than by adverse judgment against the Indemnitee (including, without limitation,
settlement of such Proceeding with or without payment of money or other
consideration) it shall be presumed that the Indemnitee has been successful on
the merits or otherwise in such Proceeding.  Anyone seeking to overcome this
presumption shall have the burden of proof to overcome this presumption.  In
addition, the termination of any Proceeding by judgment, order, or conviction,
or upon a plea of nolo contendere or its equivalent, shall not, of itself: (a)
create a presumption that the Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company, and,
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
with respect to any criminal action or Proceeding, that the Indemnitee had
reasonable cause to believe that his conduct was unlawful; or (b) otherwise
adversely affect the rights of the Indemnitee to indemnification, except as may
be provided herein.
 
Section 7.     Advancement of Expenses and Costs.
 
All Expenses actually incurred by the Indemnitee shall be paid by the Company in
advance of the final disposition of such action, suit or Proceeding, if so
requested by the Indemnitee, within 20 days after the receipt by the Company of
a written statement or statements from the Indemnitee requesting such advance or
advances.  The Indemnitee may submit such statements from time to time.  The
Indemnitee’s entitlement to such expenses shall include those incurred in
connection with any Proceeding by the Indemnitee seeking an adjudication or
award in arbitration pursuant to this Agreement.  Such statement or statements
shall reasonably evidence the expenses and costs incurred by him in connection
therewith and shall include or be accompanied by a written undertaking by or on
behalf of the Indemnitee to repay such amount if it is ultimately determined
that the Indemnitee is not entitled to be indemnified against such expenses and
costs by the Company pursuant to this Agreement or otherwise.  Any such
repayment obligation shall be unsecured and shall be interest free.  To the
extent requested by the Indemnitee following a Change of Control, the Company
shall at any time and from time to time provide security to the Indemnitee for
the obligations of the Company hereunder through an irrevocable bank line of
credit, funded trust, escrow of funds with a financial institution reasonably
satisfactory to the Indemnitee or other collateral or by other means.  Any such
security, once provided to the Indemnitee, may not be revoked or released
without the prior written consent of such Indemnitee.
 
Section 8.     Remedies of the Indemnitee in Cases of Determination not to
Indemnify or Failure to Advance Expenses.
 
In the event that a determination is made that the Indemnitee is not entitled to
indemnification hereunder or if payment has not been timely made or if Expenses
are not timely advanced pursuant to Section 7, the Indemnitee shall be entitled
to a final adjudication following a determination of entitlement to
indemnification pursuant to Section 6 in an appropriate court of the State of
Delaware or any other court of competent jurisdiction of his entitlement to such
indemnification or advance.  If the Company fails to advance Expenses as
required by Section 7, at any time prior to a final judicial determination that
the Indemnitee is not entitled to indemnification, the Indemnitee shall be
entitled to seek and obtain specific enforcement of the Company's obligation to
advance Expenses.  Alternatively, the Indemnitee may, at his option, seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
rules of the American Arbitration Association, such award to be made within 60
days following the filing of the demand for arbitration.  The Company shall not
oppose the Indemnitee’s right to seek any such adjudication or award in
arbitration or any other claim.  Such judicial Proceeding or arbitration shall
be made de novo and the Indemnitee shall not be prejudiced by reason of a
determination (if so made) that he is not entitled to indemnification.  If a
determination is made or deemed to have been made pursuant to the terms of
Section 6 hereof that the Indemnitee is entitled to indemnification, the Company
shall be bound by such determination and shall be precluded from asserting that
such determination has not been made or that the procedure by
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
which such determination was made is not valid, binding and enforceable.  The
Company further agrees to stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement and
is precluded from making any assertions to the contrary.  If the court or
arbitrator shall determine that the Indemnitee is entitled to any
indemnification hereunder, the Company shall pay all reasonable expenses
(including attorneys’ fees) and costs actually incurred by the Indemnitee in
connection with such adjudication or award in arbitration (including, but not
limited to, any appellate Proceedings).
 
Section 9.     Change of Control.
 
(a)           A “Change of Control” shall be deemed to have occurred if (i)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board of Directors of the Company and any new
director (other than a director of the Company whose election to the Board of
Directors was ratified by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority thereof, or (ii) the stockholder of the
Company approves a merger or consolidation of the Company with any other
corporation, or the stockholder of the Company approves a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of (in one transaction or a series of transactions) all or substantially
all the Company’s assets.
 
(b)           The Company agrees that if there is a Change in Control of the
Company then with respect to all matters thereafter arising concerning the
rights of the Indemnitee to indemnity payments and Expense advances under this
Agreement or any other agreement, Company By-law or provision in the Certificate
now or hereafter in effect relating to claims for Indemnifiable Events, the
Company shall seek legal advice only from Independent Legal Counsel selected by
the Indemnitee.  The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.
 
Section 10.   Non-Exclusivity; Insurance.
 
(a)           The indemnification and advancement of Expenses provided by this
Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may now or in the future be entitled under any provision of the
Certificate or By-laws of the Company, any vote of the stockholder or
Disinterested Directors, any provision of law or otherwise.  No amendment, or
alteration of this Agreement or of any provision hereof shall limit or restrict
any right of the Indemnitee under this Agreement in respect of any action taken
or omitted by such Indemnitee prior to such amendment or alteration.  To the
extent that a change in the Delaware General Corporation Law, whether by statute
or judicial decision, permits greater indemnification than would be afforded
currently under  the Certificate, Bylaws and this Agreement, it is the intent of
the parties hereto that the Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
 
(b)           The Company shall use its reasonable best efforts to purchase and
maintain a policy or policies of insurance with reputable insurance companies
with A.M. Best ratings of “A” or better, providing Indemnitee with coverage,
which can be lawfully provided, for any liability asserted against, or incurred
by, Indemnitee or on Indemnitee’s behalf by reason of the fact that Indemnitee
is or was or has agreed to serve as a director, officer, employee or agent of
the Company, or while serving as a director or officer of the Company, is or was
serving or has agreed to serve on behalf of or at the request of the Company as
a director, officer, employee or agent (which, for purposes hereof, shall
include a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, or arising out of Indemnitee’s status
as such, whether or not the Company would have the power to indemnify Indemnitee
against such liability under the provisions of this Agreement.  Such insurance
policies shall have coverage terms and policy limits at least as favorable to
Indemnitee as the insurance coverage provided to any other director or officer
of the Company.  If the Company has such insurance in effect at the time the
Company receives from Indemnitee any notice of the commencement of a Proceeding,
the Company shall give prompt notice of the commencement of such Proceeding to
the insurers in accordance with the procedures set forth in the policy.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policy.
 
Section 11.   Additional Provisions Regarding Third Party Indemnification of the
Indemnitee.
 
The Company acknowledges that the Indemnitee may be entitled to, or may be
provided, indemnification by another Person (a “Third Party Indemnitor”) in
respect of the Indemnitee’s service as a director for Expenses, judgments,
penalties, fines and amounts paid in settlements with respect to an
Indemnifiable Claim for which the Indemnitee is also entitled to seek
indemnification hereunder (the “Company Indemnified Expenses”).  The Company
acknowledges and agrees that, as between the Company and its subsidiaries, on
the one hand, and the Third Party Indemnitor and its Affiliates (other than the
Company and its subsidiaries), on the other hand, the Company shall be primarily
liable to the Indemnitee with respect to any Company Indemnified Expenses and
any liability of the Third Party Indemnitor or its Affiliates to the Indemnitee
shall be secondary liability.  In recognition of the primary liability of the
Company, the Company agrees that, in the event that the Third Party Indemnitor
or any of its Affiliates pays any Company Indemnified Expenses to or on behalf
of the Indemnitee, reimburses the Indemnitee for any Company Indemnified
Expenses paid by the Indemnitee or advances amounts to the Indemnitee (including
by way of any loan) for the payment of Company Indemnified Expenses, then (i)
the Company shall pay to the Third Party Indemnitor any amounts so paid,
reimbursed or advanced, to the extent that the Indemnitee would have been
entitled to indemnification of such Company Indemnified Expenses and (ii) the
Third Party Indemnitor shall be subrogated to all of the rights of the
Indemnitee with respect to any claim
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
that the Indemnitee could have brought against the Company or any subsidiary
with respect to any Company Indemnified Expenses that have been paid, reimbursed
or advanced to or on behalf of the Indemnitee.  All such payments to the Third
Party Indemnitor shall be made within 5 business days of the receipt by the
Company of written notice from the Third Party Indemnitor of such payment,
reimbursement or advance, accompanied by documentation showing, in reasonable
detail, the Company Indemnified Expenses so paid, reimbursed or advanced by the
Third Party Indemnitor or any of its Affiliates.  The Third party Indemnitor
shall be an express third party beneficiary of this Agreement and the Company
agrees, upon request of the Indemnitee or the Third Party Indemnitor, to enter
into an agreement with the Third Party Indemnitor evidencing this
agreement.  The Company shall also reimburse the Third Party Indemnitor and its
Affiliates for all expenses, including legal expenses, incurred in enforcing
this Section 11.
 
Section 12.   Attorneys’ Fees and Other Expenses to Enforce Agreement.
 
In the event that the Indemnitee is subject to or intervenes in any Proceeding
in which the validity or enforceability of this Agreement is at issue or seeks
an adjudication or award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, the Indemnitee, if he prevails in
whole or in part in such action, shall be entitled to recover from the Company
and shall be indemnified by the Company against any actual Expenses  reasonably
incurred by him in connection therewith.
 
Section 13.   Duration of Agreement; Period of Limitations.
 
(a)           This Agreement shall continue until and terminate upon the later
of: (a) 10 years after the Indemnitee has ceased to serve as a director,
officer, employee, agent or fiduciary of the Company or to serve at the request
of the Company as a director, officer, employee, agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, joint
venture or trust, and (b) the final termination of all pending or threatened
Proceedings to which the Indemnitee may be subject by reason of the fact that he
is or was a director, officer, employee, agent or fiduciary of the Company or is
or was serving at the request of the Company as a director, officer, employee,
agent or fiduciary of any other entity, including, but not limited to, another
corporation, partnership, joint venture or trust, or by reason of any act or
omission by him in any such capacity.  The indemnification provided under this
Agreement shall continue as to the Indemnitee even though he may have ceased to
be a director or officer of the Company.  This Agreement shall be binding upon
the Company and its successors and assigns and shall inure to the benefit of the
Indemnitee and his spouse, successors, assigns, heirs, devisees, executors,
administrators or other legal representatives.
 
(b)           No legal action shall be brought and no cause of action shall be
asserted by or in the right of the Company against the Indemnitee, the
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
Section 14.   Severability.
 
If any provision or provisions of this Agreement shall be held invalid, illegal
or unenforceable for any reason whatsoever, (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, but not
limited to, all portions of any Sections of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable) shall not in any way be
affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement (including, but not limited to, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifest by
the provision held invalid, illegal or unenforceable.
 
Section 15.   Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  Only one such counterpart signed by the
party against whom enforceability is sought shall be required to be produced to
evidence the existence of this Agreement.
 
Section 16.   Captions.
 
The captions and headings used in this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.
 
Section 17.   Modification and Waiver.
 
No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
 
Section 18.   Notices.
 
All notices, requests, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand
with receipt acknowledged by the party to whom said notice or other
communication shall have been directed or if (ii) mailed by certified or
registered mail, return receipt requested, with postage prepaid, on the date
shown on the return receipt:
 
If to the Indemnitee, at the address set forth on the signature page hereof.




If to the Company, to:


Lehman Brothers Holdings Inc.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 

 
 

  Lehman Brothers Holdings Inc.      [           ]        [           ]       
Attention:  [           ]      Telephone:  [           ]      Facsimile: 
[           ]      Email:  [           ]   


 
or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.
 


 
Section 19.   Governing Law.
 
The parties hereto agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, applied
without giving effect to any conflicts-of-law principles.
 
[Signature Pages Follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
14

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Agreement on the day
and year first above written.
 
 
 

  Lehman Brothers Holdings Inc.                
 
By:
        Name:          Title:     


 

  Indemnitee:                
 
      Name:     

 
 

  Address for Notices                                         Facsimile:     

 
 

 
With a copy (which shall not constitute
notice) to:
                                        Facsimile:     

 
 
 
 
 
 
[SIGNATURE PAGE - DIRECTOR INDEMNIFICATION AGREEMENT]
 

